Exhibit 10.2

 

SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of January 14,
2005, among PETCO Animal Supplies, Inc., a Delaware corporation formerly known
as PETCO Holding Co. (“Holdings”), the parent corporation of PETCO Animal
Supplies Stores, Inc. (or its permitted successor), a Delaware corporation
formerly known as PETCO Animal Supplies, Inc. (“Issuer”), E-Pet Services, a
subsidiary of Issuer and a California corporation (“E-Pet CA”), E-Pet Services,
LLC, a subsidiary of E-Pet CA and a Virginia limited liability company (“E-Pet
VA” and together with Holdings and E-Pet CA, the “Guaranteeing Subsidiaries” and
each a “Guaranteeing Subsidiary”), the other Guarantors (as defined in the
Indenture referred to below) and U.S. Bank N.A., as trustee under the indenture
referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of October 26, 2001, providing for the
issuance of 10.75% Senior Subordinated Notes due 2011 (the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which each Guaranteeing Subsidiary shall
unconditionally guarantee all of Issuer’s Obligations under the Notes and the
Indenture on the terms and conditions set forth herein (the “Note Guarantee”);
and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each Guaranteeing
Subsidiary and the Trustee mutually covenant and agree for the equal and ratable
benefit of the Holders of the Notes as follows:

 

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

 

2. Agreement to Guarantee. Each Guaranteeing Subsidiary hereby agrees as
follows:

 

  (a) Along with all Guarantors named in the Indenture, to jointly and severally
Guarantee to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of the Indenture, the Notes or the obligations of Issuer
hereunder or thereunder, that:

 

  (i) the principal of and interest on the Notes will be promptly paid in full
when due, whether at maturity, by acceleration, redemption or otherwise, and
interest on the overdue principal of and interest on the Notes, if any, if
lawful, and all other obligations of Issuer to the Holders or the Trustee
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and

 



--------------------------------------------------------------------------------

  (ii) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise. Failing payment when due of
any amount so guaranteed or any performance so guaranteed for whatever reason,
the Guarantors shall be jointly and severally obligated to pay the same
immediately.

 

  (b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against Issuer, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

 

  (c) The following is hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of
Issuer, any right to require a proceeding first against Issuer, protest, notice
and all demands whatsoever.

 

  (d) This Note Guarantee shall not be discharged except by complete performance
of the obligations contained in the Notes and the Indenture.

 

  (e) If any Holder or the Trustee is required by any court or otherwise to
return to Issuer, the Guarantors, or any Custodian, Trustee, liquidator or other
similar official acting in relation to either Issuer or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

 

  (f) Such Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

 

  (g)

As between the Guarantors, on the one hand, and the Holders and the Trustee, on
the other hand, (x) the maturity of the obligations guaranteed

 

2



--------------------------------------------------------------------------------

 

hereby may be accelerated as provided in Article 6 of the Indenture for the
purposes of this Note Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guarantors for the purpose of this Note Guarantee.

 

  (h) The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantee.

 

  (i) The obligations hereunder shall be subject to the subordination provisions
set forth in Article 10 of the Indenture.

 

3. Execution and Delivery. Each Guaranteeing Subsidiary agrees that the Note
Guarantees shall remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.

 

4. Guaranteeing Subsidiary May Consolidate, Etc. on Certain Terms. No
Guaranteeing Subsidiary may sell or otherwise dispose of all or substantially
all of its assets, or consolidate with or merge with or into (whether or not
such Guarantor is the surviving Person) another corporation, Person or entity
whether or not affiliated with such Guarantor except in accordance with the
provisions set forth in the Indenture, including, without limitation, Section
11.05 of the Indenture.

 

5. Releases. The Note Guarantee of each Guaranteeing Subsidiary will be released
in accordance with the provisions set forth in the Indenture, including, without
limitation, Section 11.06 of the Indenture. The Trustee will provide any written
confirmation or evidence of the termination of such Note Guarantee as reasonably
required by the Representative. Any Guarantor not released from its obligations
under its Note Guarantee shall remain liable for the full amount of principal of
and interest on the Notes and for the other obligations of any Guarantor under
the Indenture as provided in Article 11 of the Indenture.

 

6. No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of any Guaranteeing Subsidiary, as such, shall have any liability
for any obligations of Issuer or any Guaranteeing Subsidiary under the Notes,
the Indenture, any Note Guarantee, the Registration Rights Agreement or this
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes and execution of this Supplemental
Indenture.

 

7. New York Law to Govern. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE BUT WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

3



--------------------------------------------------------------------------------

8. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

9. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

10. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by each Guaranteeing Subsidiary and Issuer.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

Dated: January 14, 2005

 

PETCO ANIMAL SUPPLIES, INC.

(formerly PETCO HOLDING CO.),

a Delaware corporation

By:

 

/s/ Bruce C. Hall

   

Name:

 

Bruce C. Hall

   

Title:

 

President and Chief Operating Officer

 

E-PET SERVICES,

a California corporation

By:

 

/s/ Bruce C. Hall

   

Name:

 

Bruce C. Hall

   

Title:

 

President

 

E-PET SERVICES, LLC,

a Virginia limited liability company

By:

 

E-PET SERVICES

Its:

 

Sole member

 

By:

 

/s/ Bruce C. Hall

   

Name:

 

Bruce C. Hall

   

Title:

 

President

 

5



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

 

/s/ Lori Anne Rosenberg

   

Name:

 

Lori Anne Rosenberg

   

Title:

 

Vice President

 

6